Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 03/09/2022, with respect to the newly amended claims not invoking 35 USC 112f have been fully considered and are persuasive.  The interpretation of the claims under 35 USC 112f has been withdrawn. 


4.) Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
at least one memory configured to store instructions; and 
at least one processor in communication with the at least one memory and configured to execute the instructions to:
determine a termination condition according to the image pickup condition; 
calculate a feature amount of the composite image when the composite image is generated; and 
output the composite image as a final composite image of which the feature amount satisfies the termination condition.”

Dependent Claims 2-10 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method for an image pickup apparatus, the control method comprising: 
determining a termination condition according to the image pickup condition; 
calculating a feature amount of the composite image when the composite image is generated; and 
outputting the composite image as a final composite image of which the feature amount calculated satisfies the termination condition.”

Regarding independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for an image pickup apparatus, the control method comprising: 
determining a termination condition according to the image pickup condition; 
picking up an image of the object; 
calculating a feature amount of the composite image when the composite image is generated; and
outputting the composite image as a final composite image of which the feature amount calculated satisfies the termination condition.”

In regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image processing apparatus comprising:	at least one memory configured to store instructions; and 
at least one processor in communication with the at least one memory and configured to execute the instructions to:	determine a termination condition according to the image pickup condition;
calculate a feature amount of the composite image when the composite image is generated; and 
output the composite image as a final composite image of which the feature amount satisfies the termination condition.”

The following are the closest prior-art of record:

Liu (US Pub No.: 2017/0134666A1) disclose a method and device for filming a Star trail video, and a computer storage medium. The method includes the steps of: after shooting begins, an image is collected via a camera every set time; a current image and a previous image are composited to generate a composite image; the composite image is captured, and the captured composite image is encoded; when 

Hatakeyama (US Pub No.: 2016/0105596A1) disclose an imaging device, comprising a shooting control section for acquiring divided image data for each of a plurality of exposures, a determination section for determining, for every pixel data of the divided image data, whether or not a pixel value is within a specified determination threshold value, an image combination section for carrying out first image combination or second image combination for every pixel data of the divided image data, an image combination control section for selecting either the first image combination or the second image combination based on a determination result by the determination section, carrying out image combination for every pixel data in the image combination section in accordance with this selection, and generating combined image data, and a first storage section for storing the combined image data that has been generated as a result of controlled by the image combination control section. 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697